Citation Nr: 1038891
Decision Date: 10/18/10	Archive Date: 12/23/10
 
DOCKET NO. 08-34 208                       DATE OCT 18 2010 

On appeal from the Department of Veterans Affairs Regional Office in St. Paul, Minnesota 

THE ISSUE 

Entitlement to service connection for bilateral hearing loss disability. 

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESSES AT HEARING ON APPEAL 

Appellant and D.B. 

ATTORNEY FOR THE BOARD 

C. M. Powell, Counsel 

INTRODUCTION 

The Veteran had active service from November 1963 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

FINDING OF FACT 

Bilateral hearing loss disability was initially demonstrated years after service, and the evidence of record is in equipoise as to whether it is causally related to the Veteran's active service. 

CONCLUSION OF LAW 

Bilateral hearing loss disability was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION 

VCAA

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000. The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits 

- 2 - 

under laws administered by the VA. The VCAA also requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2009). The Board's decision in this case represents a complete grant of the benefits sought on appeal. As such, the Board finds that any deficiency in the VCAA notice does not prejudice the veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). In addition, the Board is satisfied that all relevant evidence has been obtained. Consequently, the case is ready for appellate review. 

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence relevant to the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 

Present disability resulting from disease or injury in service is required to establish entitlement to service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498,507 (1995). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and sensorineural hearing loss as 

- 3 - 

an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2009). 

The United States Court of Appeals for Veterans Claims (Court), referring to its holding in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that " ... the regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service." Id. at 158. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 

- 4- 

Legal Analysis 

The Veteran asserts that service connection is warranted for bilateral hearing loss disability. With respect to current disability, the record establishes that bilateral hearing loss "disability" for VA purposes has been demonstrated subsequent to service. In this regard, on VA audiological evaluation in May 2008, the reported pure tone thresholds, in decibels, were as follows: 




HERTZ 



500 
1000 
2000 
3000 
4000 
RIGHT 
30 
35 
40 
50 
55 
LEFT 
30 
20 
60 
55 
60 


Speech discrimination ability (using the Maryland CNC Test) was 92 percent in the right ear and 96 percent in the left ear. 

In order to establish service connection on a presumptive basis, the Veteran's hearing loss disability must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of service. In this case, no objective evidence of record demonstrates that the Veteran's hearing loss disability manifested itself to a compensable degree within one year of his 1965 separation from service. As noted above, the record reflects that the first documentation of bilateral hearing loss "disability" for VA purposes was in 2008, decades after service. Hence, the Board finds that evidence of record does not establish that the Veteran is entitled to service connection on a presumptive basis for his current bilateral hearing loss disability. 

In terms of an in-service injury or disease, whispered voice testing was 15/15 in both ears on examination for induction to service in September 1963. Audiometric testing was not conducted at that time. 

A November 1963 audiological evaluation showed the following results, as converted from American Standards Association (ASA) units to the current International Standards Organization (ISO) units: 

- 5 - 

HERTZ 



500 
1000 
2000 
3000 
4000 
RIGHT 
25 
5 
15 
10 
0 
LEFT 
20 
10 
10 
5 
5 

Likewise, the Veteran's September 1965 separation examination showed the following results, as converted from American Standards Association (ASA) units to the current International Standards Organization (ISO) units: 




HERTZ 



500 
1000 
2000 
3000 
4000 
RIGHT 
20 
25 
15 
10 
5 
LEFT 
20 
15 
15 
10 
5 


The Board notes that the right ear hearing threshold of 25 decibels (as converted to ISO units) at 500 Hertz on the November 1963 audiological evaluation, as well as the right ear hearing threshold of 25 decibels (as converted to ISO units) at 1000 Hertz on the Veteran's September 1965 separation audiometric evaluation reflects some degree of hearing loss per the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which found that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. 

Nevertheless, the Board notes that, although hearing loss disability was not demonstrated in service, and was initially clinically demonstrated by the record many years after the Veteran's separation from service, pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in Hensley v. Brown, service connection may still be established if it is shown that current hearing loss disability is related to service. Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is required to consider the Veteran's contentions in conjunction with the circumstances of his service. 

In this case, the Veteran contends that his military occupational specialty of a tank driver exposed him to noise (without hearing protection), particularly weapons fire, 

- 6 - 

including during AIT training at Ft. Knox, Kentucky, training in Baumholder, Germany, and tank division training at Ft. Leonard Wood, Missouri. See March 2008 VA Form 21-4138, May 2008 VA Examination Report, and April 2010 Board hearing transcript (Tr.) at pp. 3-4. The Veteran's DD Form 214 reflects that his military occupational specialty was that of an armor crewman and that he received marksman (Rifle M-14) Badge. 

The Board finds the Veteran is competent to report exposure to loud noise in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing loud noises in service and witnessing events). 
The Board also finds that the Veteran is credible in this regard as such is consistent with the documented circumstances of his service. Thus, in light of the evidence of record (i.e--the Veteran's DD 214) and the Veteran's competent and credible statements regarding exposure to loud noises in service, the Board finds that acoustic trauma due to loud noise exposure in service is conceded. 38 U.S.C.A. § 1154(a). 

Further, the Board observes that the evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is etiologically related to his acoustic trauma in service. In this regard, the Board notes that Veteran is competent to state that he has experienced hearing difficulty since service. See, Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). Under certain circumstances, lay statements (such as those authored by the Veteran's current spouse) may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the Veteran's statements as to continuity of symptomatology since service to be credible. In this regard, the Board again observes that right ear hearing loss was demonstrated while in service and on audiometric examination for separation from service. Further, although the Veteran specifically denied that he had a medical history of ear problems at the time of his September 1965 service 

- 7 - 

separation examination, the competent clinical audiometric examination at that time revealed right ear hearing loss. (See Curry v. Brown, 7 Vet. App. 59,68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran). Further, although right ear hearing loss "disability" for VA purposes was initially clinically demonstrated years after service, the Veteran has expressed continuity of symptomatology since service. While evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim, it is not dispositive where competent and credible evidence of record establishes continuity of symptomatology. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In this case, bilateral hearing loss disability for VA purposes was initially clinically demonstrated on VA examination in May 2008. There is no clinical evidence indicating he was treated for or complained of hearing loss prior to his May 2008 examination. Indeed, on his April 2010 VA Form 21-526, the Veteran indicated that he did not have any available medical documentation. However, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements (and the statements submitted in support of his claim) incredible, although such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). Again, the Board notes that the demonstration of right ear hearing loss during service and on examination for separation from service is consistent with the Veteran's reported continuity of hearing loss since service. 

Further, while no competent clinical opinion of record etiologically relates the Veteran's current bilateral hearing loss disability to service, the Board affords no probative value to the negative VA opinions of record. Indeed, in May 2008, a VA examiner after an evaluation of the Veteran and a review of his claims file, opined that it was not likely that the Veteran's hearing loss was related to noise exposure while in the service because his separation audiological examination showed "normal audiometry" Additionally, in September 2008 and June 2009 addendums 

- 8 - 

to the May 2008 V A examination, the examiner indicated that there was not a significant shift in thresholds in the Veteran's hearing between his entrance into service and/or his November 1963 audiometric evaluation and his discharge from service and, therefore, the Veteran's hearing loss was not due to in-service noise exposure. Specifically, in the June 2009 addendum the examiner indicated that "most frequencies tested better at discharge than at induction." However, with respect to the June 2009 VA opinion, the Board observes that although the Veteran's right ear hearing threshold did in fact improve at the 500 Hertz level (from 25 decibels to 20 decibels) between the Veteran's November 1963 audiological evaluation and his September 1965 discharge audiological evaluation, his right ear hearing threshold at the 1 000 Hertz level actually worsened between such times. Indeed, the November 1963 audiological evaluation reported a right ear hearing threshold of 5 decibels at 1 000 Hertz in November 1963 and a threshold of 25 decibels at 1 000 Hertz on the September 1965 separation audiological evaluation. Therefore, based on the foregoing and because right ear hearing loss 
was demonstrated by the contemporaneous record on a November 1963 in-service audiometric evaluation, as well as on the Veteran's September 1965 separation audiometric examination, the Board finds that the rationales for the VA examiner's May 2008, September 2008, and June 2009 opinions are not supported by the objective evidence of record. 

In finding that the Veteran was exposed to noise during service, had in-service hearing loss, has provided competent and credible evidence of continuity of right ear hearing loss since service, and that the etiology of left ear hearing loss has not been distinguished from the acoustic trauma in service by probative clinical evidence, the Board finds that the evidence is in equipoise as to service connection for the disability at issue. 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009). Accordingly, with resolution of doubt in the Veteran's favor, the Board finds the evidence of record is sufficient to support a grant of service connection for bilateral hearing loss disability. 

- 9 - 

ORDER 

Entitlement to service connection for bilateral hearing loss disability is granted. 

U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals 

- 10- 




